Explanations of vote
Written explanations of vote
I voted in favour of the European Parliament resolution on the role of the European Union in the Middle East as I agree that we need to support the reconstruction plans for the Gaza Strip.
This resolution seeks to grant immediately rapid and unrestricted humanitarian aid, a measure which is a moral obligation. This aid must be provided without any conditions or restrictions. The Israeli authorities are being requested to allow an adequate, continuous flow of humanitarian aid, including all the necessary materials so that the UN agencies such as UNRWA (United Nations Relief and Works Agency) and international organisations can carry out their activities and tend to the population's needs.
With the European Parliament resolution on humanitarian aid to Gaza, the EU is endeavouring, driven by the principle of treating the slaughtering Israelis on equal terms with the resisting Palestinians, to conceal its huge responsibility for the slaughter of the Palestinian people during the murderous Israeli invasion of the Gaza Strip which resulted in over 1 300 dead, the majority of whom were children, women and the elderly, and over 5 000 injured. The complete destruction of thousands of homes and every social infrastructure, in conjunction with the complete economic isolation imposed by Israel, has resulted in the Palestinian population living under tragic and inhumane conditions.
The avoidance of any form of reference to and condemnation of Israel and the causes of the tragic situation of the Palestinian people confirms, once again, the support of the EU for the criminal action by Israel in its effort to upgrade its role in the escalating infighting between the imperialists in the Middle East.
What the heroic Palestinian people need more than anything is not charity from the imperialists. It is the foundation of an independent and sovereign Palestinian state with its capital in East Jerusalem, in keeping with the UN resolutions on the 1967 borders, and undivided solidarity from other peoples in its struggle.
in writing. - (SV) The situation in the Gaza Strip is extremely serious, as the ongoing conflict is depriving the civilian population of food, medicines and fuel. The situation is so serious that immediate external help is required. We have therefore voted in favour of the resolution.
However, we feel that it is extremely regrettable - though unfortunately not particularly surprising - that the European Parliament is once again using a disaster to slowly but surely advance its position.
After more than 18 months of an inhumane blockade, the 22 days of brutal Israeli aggression against the Palestinian people in the Gaza Strip have led to the deaths of at least 1 324 people and over 5 000 wounded, most of whom are children. Over 100 000 people have been displaced and more than 15 000 homes have been destroyed. Basic infrastructures and key public services have been destroyed or dismantled, threatening the response to the most basic needs of the Palestinian population.
Faced with this shocking crime, the European Parliament does not have a single word of condemnation for Israel.
There is no doubt that the Palestinian population urgently needs aid. There is no doubt that we must recognise the suffering of the Palestinian population. However, it is also essential to denounce the aggressors and hold them responsible. Instead, the resolution insists on whitewashing the Israeli aggression against the Gaza Strip, hiding it behind the term 'conflict'. This aggression is part of the strategy to overcome the legitimate resistance of the Palestinian people to the occupation and to undermine the conditions required for building a Palestinian state.
The EU, which is always so quick to invoke human rights, is 'forgetting' them with regard to Israel which, for more than 40 years, has been colonising the Palestinian territories of the West Bank, Gaza Strip and East Jerusalem.
I voted in favour of the European Parliament resolution of 18 February 2009 on humanitarian aid to the Gaza Strip, as the civilian population is in great need of aid because of the situation created in this area.
I feel that an assessment must be carried out of the needs of the population in the Gaza Strip and plans for the area's reconstruction must be initiated.